Citation Nr: 0000877	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  96-49 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
transverse traumatic and surgical scar of the front and left 
neck. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1990 to June 
1991.  He also had prior inactive duty training in May 1988, 
during which he sustained an injury that resulted in the 
grant of service connection for the disability at issue.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

In a May 1999 rating decision, service connection was granted 
for a muscle condition and for nerve damage, both as 
secondary to the service-connected transverse traumatic and 
surgical scar of the front and left neck.  Ten percent 
disability ratings were assigned for each disorder.  In a 
June 2, 1999, letter, the RO informed the veteran of the 
grants of service connection and the assigned evaluations, 
and provided him with notice of his appellate rights.  On 
June 7, 1999, the RO provided the veteran with a copy of the 
May 12, 1999, supplemental statement of the case, which 
listed the issues as entitlement to an increased rating for 
transverse traumatic and surgical scar of the front and left 
neck and entitlement to service connection for a muscle 
condition and for nerve damage.  In the June 7, 1999, letter, 
the RO informed the veteran that, if he was satisfied with 
the grant of benefits and would like to withdraw the appeal, 
he should respond in writing as soon as possible.  In a 
December 1999 VA Form 646, the representative noted that the 
issue on appeal was an increased rating for a scar and that 
service connection had been granted for two other disorders.  
Neither the veteran nor the representative has expressed 
dissatisfaction with the rating assigned to the newly 
service-connected muscle condition and nerve damage.  
Therefore, the only issue in appellate status is an increased 
rating for transverse traumatic and surgical scar of the 
front and left neck, and the issue is as stated on the title 
page.

In October 1996, the veteran requested a hearing at the RO 
before a hearing officer.  A hearing was scheduled for 
November 27, 1996.  On that date, the veteran requested 
postponement of the hearing because he was awaiting the 
receipt of additional evidence.  Thereafter, he never asked 
that the hearing be rescheduled.  Accordingly, no further 
development with regard to a hearing is necessary.


FINDING OF FACT

The veteran's transverse traumatic and surgical scar of the 
front and left neck is no more than moderately disfiguring 
and is not manifested by marked discoloration or color 
contrast, poor nourishment with repeated ulcerations, or pain 
and tenderness of the scar on objective demonstration.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
transverse traumatic and surgical scar of the front and left 
neck have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7800 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the claim is plausible and 
thus well grounded within the meaning of 38 U.S.C.A. § 5107 
(West 1991).  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board also finds that all relevant evidence has been 
obtained and that the duty to assist the claimant is 
satisfied.

Factual Background

The veteran was afforded a VA cardiovascular examination in 
May 1993.  It was noted that there was a well-healed 
transverse traumatic and surgical scar on the left anterior 
cervical area at the level of C5.  The skin temperature was 
normal.  There was no paresthesia or cardiac involvement.  It 
was noted that there was no current evidence of vascular 
compromise. 

The May 1993 VA scar examination revealed no inflammation, 
swelling, depression, or ulceration.  There was no evidence 
that any scar was tender and painful on objective 
demonstration.  There was no limitation of function.  
Photographs were taken, which are included in the claims 
folder.  It was noted that the scar on the neck resulted in 
no dysfunction.

In a July 1993 rating decision, service connection was 
granted for a transverse traumatic and surgical scar of the 
front and left neck, and a 10 percent evaluation was assigned 
under Diagnostic Code 7800 (disfiguring scars of the head, 
face, or neck).

VA medical records dated in 1996 reflect that the veteran's 
neck scar was examined periodically.  In mid-March 1996, the 
veteran complained about numbness and aching in the neck.  A 
physical examination revealed that the neck scar was well 
healed.  In late March 1996, the veteran reported that he had 
numbness, neck aches, and neck spasms.  It was noted that 
there were no deformities on the left side of the neck, but 
that two hard nodes were palpated on that side of the neck.  
A physical examination in early June 1996 revealed fibrous 
tissue underneath the scar on palpation.  The assessment was 
that the veteran had a muscle spasm.  On another physical 
examination in mid-June 1996, it was noted that the scar was 
well healed and that there were no masses.  

In May 1997, the veteran underwent a private evaluation.  He 
reported that he had persistent numbness along with tightness 
on rotation and an intermittent aching pain after exertion.  
Physical examination revealed that there was a linear, 
healed, five-inch scar on the neck.  The impression was that 
the veteran had residual numbness, tightness, and stiffness 
in the neck from his previous laceration.

The veteran was afforded a VA scar examination in February 
1998.  It was noted that in 1988, while on active duty, he 
had sustained a stab wound in the neck, sternocleidomastoid 
muscle cut and a laceration of the left carotid artery.  He 
had undergone a saphenous venous vein graft with full 
recovery except that he complained of numbness about the scar 
as well as tightness and muscle spasm in the neck.  Physical 
examination revealed that there was a five-inch laceration 
over the anterior neck, which began just to the right of the 
thyroid cartilage, went over the mid portion of the thyroid 
cartilage, curved upwards over the left of the thyroid 
cartilage, and ended over the sternocleidomastoid muscle on 
the left neck.  The muscles were intact.  The scar was 
supple, nontender, and nonadherent.  There was some 
hypesthesia distal and proximal to the scar area.  Pictures 
were taken and added to the claims folder.  They have been 
reviewed by the Board.  The examination diagnosis was a 
healed laceration of the anterior neck.

The veteran also underwent a VA neurological examination in 
February 1998.  He complained of recurrent twitching about 
the left sternocleidomastoid muscle as well as numbness 
around the scar area.  Physical examination revealed that the 
veteran held hi neck in a relatively neutral fixed position.  
He had full range of neck motion. The scar was described as 
more prominent on the left side due to increased scar tissue 
where wound healing was poor.  

In October 1998, the Board remanded the veteran's claim for 
further development.

The veteran underwent a VA fee-basis examination in December 
1998.  He complained of pain in the left side of the neck, 
manifested by a constant dull ache, with associated numbness 
of the skin.  Physical examination revealed slightly limited 
right rotation of the neck due to scar tissue, loss of 
strength of the sternocleidomastoid muscle, and interruption 
of the superficial skin nerves.  The diagnosis was 
transverse, traumatic laceration of the front and left neck 
with sternocleidomastoid and left common carotid artery 
involvement.  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (1999), which require the evaluation of the complete 
medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All benefit of the doubt 
will be resolved in the veteran's favor.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 4.3 (1999).

A 10 percent disability rating is warranted for scars of the 
head, face, or neck that are moderately disfiguring.  A 30 
percent evaluation requires severe disfigurement, especially 
if producing a marked and unsightly deformity of the eyelids, 
lips, or auricles.  When in addition to tissue loss and 
cicatrization there is marked discoloration, color contrast 
or the like, a 10 percent rating may be increased to a 30 
percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(1999).

Superficial scars that are poorly nourished and have repeated 
ulceration warrant a 10 percent disability rating.  
Superficial scars that are tender and painful on objective 
demonstration also warrant a 10 percent disability rating.  
Scars may also be rated on limitation of function of part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 
(1999).

Separate disabilities arising from a single disease entity 
are to be rated separately.  In particular, separate ratings 
may be warranted for disfigurement and pain from scars on the 
head, face, or neck.  Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994); 38 C.F.R. § 4.25(b) (1999).  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  Fanning v. Brown, 4 Vet. App. 225 (1993); 
38 C.F.R. § 4.14 (1999).


Analysis

Although the photographs of the veteran's neck scar reveal 
that it is certainly visible and might be described as 
disfiguring, there is no persuasive evidence that the scar is 
severely disfiguring.  In particular, it does not involve the 
face and it is not certain how much of it would be visible 
under normal circumstances.  (In the recent pictures, the 
veteran appears to have his chin tilted upward and his shirt 
neck is pulled down for purposes of the photos.)  In any 
event, the scar is limited to the front and left side of the 
neck and although it is somewhat darker than the surrounding 
skin, it does not result in marked discoloration or color 
contrast. Therefore, a higher rating under Diagnostic Code 
7800 is not warranted.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999) whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Nevertheless, the Board finds no basis upon which to 
assign a higher disability evaluation for neck scar.  
Specifically, a separate rating is not warranted for the scar 
on the basis that it is poorly nourished with repeated 
ulcerations or that there is pain and tenderness of the scar 
on objective demonstration.  The veteran's scar has been 
examined numerous times, and it has not been noted that the 
scar was poorly nourished with repeated ulcerations.  Also, 
there is no persuasive evidence that the scar is manifested 
by pain and tenderness on objective demonstration.  None of 
the physicians who examined the scar has indicated that the 
scar itself was painful and tender upon palpation.  In fact, 
on the February 1998 VA scar examination, it was specifically 
noted that the scar was not tender.  While the veteran has 
complained about pain and aching in his neck, service 
connection has been granted, and compensable ratings 
assigned, for a muscle disorder and for a neurological 
disorder of the neck.  The evaluation of the same 
symptomatology under different diagnoses is to be avoided.  
See Esteban, 6 Vet. App. at 261-62; 38 C.F.R. § 4.14 (1999).  
Thus, the criteria for a rating in excess of 10 percent for 
the neck scar are not met or more closely approximated and 
the evidence is not in equipoise.


ORDER

An evaluation in excess of 10 percent for a transverse 
traumatic and surgical scar of the front and left neck is 
denied.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals



 

